Citation Nr: 1720681	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-34 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (diabetes).

2.  Entitlement to service connection for pituitary adenoma, to include as secondary to diabetes.

3.  Entitlement to service connection for a disability of the eye, to include as secondary to diabetes.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967, including service in the Republic of Vietnam.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2010, the Veteran testified before the undersigned Veterans Law Judge via videoconference.

In January 2011, December 2013, and January 2016, the Board remanded the case for additional development. 

Following the RO's most recent adjudication of the case in a July 2016 Supplemental Statement of the Case (SSOC), the Veteran's representative submitted a brief in February 2017, which identifies treatise evidence.  The Veteran's representative previously submitted a waiver of RO review in July 2016.  

The issue of service connection for diabetes is denied herein below.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The Veteran has not been diagnosed with diabetes.  


CONCLUSION OF LAW

The criteria to establish service connection for diabetes are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has diabetes related to his service in Vietnam.  

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  For these Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The list of diseases associated with exposure to certain herbicide agents includes Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e).

B.  Discussion
In this case, the claim must be denied as there is no diagnosis of diabetes.  

There is no dispute in this case that the Veteran served in Vietnam.  Thus, he is presumed to have been exposed to Agent Orange during service.  This would mean, in turn, that his diabetes would be presumed to be a result of that Agent Orange exposure.  

However, he is not currently diagnosed with diabetes.  The only indication of a diabetes diagnosis appears in a June 2007 VA emergency room note.  The Veteran gave a history of diet controlled diabetes, and a diagnosis of diabetes is recorded.  This appears most likely to be a diagnosis by history because the remaining VA treatment records do not reflect such a diagnosis.  

In fact, the medical records are silent on such a diagnosis.  It is reasonably expected that the Veteran's medical records, which include multiple routine medical consultations, would identify such a diagnosis if present, but they do not.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); see Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Thus, the absence of evidence here tends to be more consistent with an affirmative evidence of absence.  

In fact, the VA medical records contain extensive laboratory testing results.  These results include a notation that for A1c readings, a value between 5.7% to 6.4% indicates an increased risk for diabetes, and a value of 6.5% indicates diabetes.  Because these results are an objective standard, the Board is competent to identify and interpret them.  McKinney v. McDonald, 28 Vet. App. 15, 23 (2016).  On this basis, the laboratory results reflect high readings, but none consistent with the value given for a diagnosis of diabetes.  The highest reading was 6.0 in February 2007.  The next highest reading was 5.9 in July 2006.  Both of these readings are below the 6.5% value indicating diabetes.  He also had high blood glucose readings of 119 in September 2003 and 112 in November 1998.  A VA examiner in February 2016 explained that these values are below the threshold for a diagnosis of diabetes.  

The Board recognizes here that all of the Veteran's VA medical records have not been obtained.  For instance, he testified at his Board hearing that he was diagnosed as borderline diabetic in 1984.  Board Hr'g Tr. 3-4.  The RO attempted to obtain the VA medical records from 1980 onward, but was unsuccessful.  The VA medical center informed the RO in May 2011 that those records could not be located even after a complete search of the perpetual records and archived listings.  Thus, it would appear futile to undertake any further development to attempt to obtain them.  

The absence of these records appears nonconsequential; however, as the Veteran did not testify that he was diagnosed with diabetes.  Rather, his testimony was that the diagnosis was borderline diabetes.  He testified that his current doctors continue to tell him that he is borderline diabetic.  Board Hr'g Tr. 5.  Thus, his testimony does not establish a diagnosis of diabetes, and the absence of evidence is immaterial.

Aside from the VA medical records, three different VA examiners have reviewed his case in February 2011, February 2014, and February 2016, respectively.  They have each determined that the Veteran does not have diabetes.  They reviewed the laboratory data and explained why the results did not meet the criteria for a diabetes diagnosis.  At present, the Board can find no reason to call into question or otherwise discount the probative weight of the opinions.  The opinions are clear and unequivocal, and were based on the relevant information, including the relevant information.  Moreover, the examiners' explanations are understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran's representative argued in a February 2017 brief that the examinations are not adequate because they do not explain the etiology of the Veterans episodes of ketoacidosis less than twice a month, which may suggest that the impaired glucose with ketoacidosis may require further diagnostic testing to confirm if he has a diagnosis of diabetes.  

The VA examiners are presumed competent, and the representative provided no indication calling into question their competence to interpret the laboratory test results.  See Parks v. Shinseki, 716 F.3d 581, 585-86 (Fed. Cir. 2013); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009).  On this basis, the Board must assume that the VA examiners found that no further testing was necessary in the Veteran's case.  Moreover, to the extent the Veteran has unexplained episodes of ketoacidosis, there is no per se requirement that an examiner opine as to the specific etiology of any symptoms.  See, e.g., Douglas v. Shinseki, No. 10-2095, 2012 U.S. App. Vet. Claims LEXIS 184, at *3 (Vet. App. Feb. 7, 2012) (nonprecedential).  If an examiner is able to give an opinion to the "less likely than not," or "at least as likely as not" degree of probability, he or she can and should give that opinion, and there is no need to eliminate all lesser probabilities or ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 388, 391 (2010).  

Accordingly, the Board finds that the representative's arguments do not undermine the probative value of the VA examiners' opinions and do not warrant a remand for a new examination.  

In conclusion, the Veteran is not currently diagnosed with diabetes.  Therefore, the claim must be denied.  


ORDER

Service connection for diabetes mellitus is denied.  





REMAND

The remaining claims must be remanded because there was not substantial compliance with the Board's prior remand directives.  

In its first remand, issued in January 2011, the Board determined that an opinion was needed to address the direct theory of entitlement raised by the Veteran.  Accordingly, the Board asked for the VA examiner to opine as to whether any eye disability, hypertension, and/or residuals of pituitary adenoma are related to, had their onset in service, or developed within one year of his discharge from active duty, including by the Veteran's in-service Agent Orange exposure.  

Upon remand, a VA examination was conducted in February 2011.  The VA examiner concluded that, based on a review of records and interview of the Veteran, the conditions do not appear to be related to or have an onset in military service.  The VA examiner reasoned that the pituitary macroadenoma along with the eye disability, which are connected with each other, did not develop within 1 year of his discharge from active duty.  In fact, according to the VA examiner, the conditions developed 10 or more years later after discharge from service.  

Upon return to the Board in January 2016, it was found that a new examination was needed.  In a March 2013 opinion, a VA examiner concluded that it is less than likely that his parathyroid adenoma is related to military service, and it was not diagnosed within one year of discharge because it was diagnosed in 1995.  Regarding hypertension, the examiner opined that it is less than likely that his hypertension is related to military service, and it was not diagnosed within one year of discharge.  The examiner reasoned that the Veteran was diagnosed with hypertension in 1995 prior to surgical resection of his pituitary adenoma, he did not see any mention of elevated blood pressure during service, and the Veteran was discharged from active duty on 1971. 

These opinions are not yet adequate.  First, as asked by the Board in its January 2011 remand, neither of the VA examiners addressed whether the conditions may have resulted from Agent Orange exposure.  Second, as it particularly concerns the pituitary adenoma, the examiner did not address whether the condition was present, but undiagnosed, during the Veteran's service.  Thus, new opinions are needed.  

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any preliminary development needed, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who previously gave an opinion in March 2014 (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed pituitary adenoma condition.  (The need for an additional in-person examination should be determined by the examiner.)

Accordingly, the examiner is asked to review the pertinent evidence, including the results of the prior VA examinations.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?   **In answering this question, the examiner should specifically address the likelihood that the condition was present, but undiagnosed, during the Veteran's service or within one year of his separation from service.**  

(b)  Is it at least as likely as not (i.e., is it at least equally probable) that the pituitary adenoma is due to the Veteran's confirmed Agent Orange exposure during service in Vietnam?  In answering this question, the examiner is asked to disregard whether the disorder is one for which a "presumption" is established and, instead, to answer whether the medical condition is a result of Agent Orange exposure even though it is not on the list of "presumptive" diseases.

In answering all questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After undertaking any preliminary development needed, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who previously gave an opinion in March 2014 (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed hypertension condition.  (The need for an additional in-person examination should be determined by the examiner.)

Accordingly, the examiner is asked to review the pertinent evidence, including the results of the prior VA examinations.  Based on the examination results, the examiner is asked to provide an expert medical opinion on the following question: 

Is it at least as likely as not (i.e., is it at least equally probable) that the Veteran's hypertension is due to the Veteran's confirmed Agent Orange exposure during service in Vietnam?  In answering this question, the examiner is asked to disregard whether the disorder is one for which a "presumption" is established and, instead, to answer whether the medical condition is a result of Agent Orange exposure even though it is not on the list of "presumptive" diseases.

The opinion should include consideration of the National Academy of Sciences Institute of Medicine, which has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

In answering all questions, please articulate the reasons underpinning each conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


